DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4 are rejected under 35 U.S.C.102(a)(1) as being anticipated by McGregor 2004/0244564.	 
	Regarding claim 1, McGregor teaches the following claimed limitations: a method, comprising: generating a plurality of first sensory cues capable of being perceived by a user, each first sensory cue of the plurality of first sensory cues being dependent on a position of at least one body member of a performer relative to a performance element of a performance object with which an event is performed, the plurality of first sensory cues being effective for stimulating a first processing center of a brain of the user ([0001]; [0022] lines 7-17: e.g. a system for training a user regarding performing a physical task, such as playing a music/song on a piano, etc., wherein the system comprises gloves that the user wears during training; and wherein each glove implements electrical lines that are associated with each finger; and thereby the system provides, based on the position of one or more hands and/or fingers of the user with respect to one or more keys to be played on the piano, one or more haptic/tactile stimulations—in the form of electrical pulses—to one or more of the fingers. Accordingly, the electrical pulses that the system provides to one or more of the fingers corresponds to the plurality of first sensory cures; whereas the user’s hand and/or finger corresponds to the at least one body part; and the key of the piano is the performance element, whereas the keyboard of the piano or the piano itself corresponds to the performance object; and wherein the event being performed is the music/song being played. In addition, such tactile stimulation inherently stimulates a processing center of the brain that relates the sense of touch, etc.); and generating a plurality of visual sensory cues capable of being displayed to the user on a video display device, the visual sensory cues providing a virtual visual indication to the user of the position of the at least one body member, the visual sensory cues being effective for stimulating the visual processing center of the brain of the user ([0021] lines 1-6; also see FIG 3: e.g. the system further generates and displays, via its display, one or more images that indicate the required position of one or more of the user’s hands and/or fingers with respect to the one or more keys of the piano to be played. Accordingly, one or more of the images being generated correspond to the plurality of visual sensory cues; and wherein such visual sensory cues inherently stimulates a processing center of the brain that relates the visual senses or perception , etc.), the visual sensory cues being synchronized with the first sensory cues so that the position of the at least one body member is virtually visually indicated in synchronization with the first sensory cue and so that the visual processing center is stimulated with a visual sensory cue in synchronization with a first sensory cue stimulating the first processing center ([0014]; [0022] lines 17-20: e.g. the images, which indicate the position of the user’s hand(s) and/or finger(s), are presented in synchronization with the electrical pulses that provide tactile stimulation to the one or more fingers; and accordingly, the implementation above stimulates part of the brain that processes visual perception in synchronization with part of the brain that processes tactile/haptic perception. Note also that the above implementation further achieves the intended purpose, “the synchronized stimulation of the first processing center and the visual processing center is effective for teaching the user to  perform a version of the event”).
	McGregor teaches the claimed limitations as discussed above per claim 1. McGregor further teaches:
Regarding claim 2, generating a second plurality of sensory cues capable of being perceived by the user, each second sensory cue of the plurality of sensory cues being dependent on at least one of the position of the at least one body member and an action of the event, the action dependent on the position of the at least one body member, the second sensory cues being effective for stimulating at least a second processing center of the brain of the user ([0021]: e.g. the system further generates audio signals based on one or more keys of the piano being played during when playing the piano. In this case, the audio signals being generated above correspond to the plurality of second sensory cues; and wherein each second sensory cue is dependent on (i) the position of one or more hands and/or fingers of the user, and also an action—such as movement of one or more fingers that the user applies to operate/press  one or more of the keys of the piano—during the music playing event. Such audio signals also inherently stimulates part of the brain that processes hearing), the second sensory cues being synchronized with the first sensory cues so that the second processing center is stimulated with a second sensory cue in synchronization with a first sensory cue  stimulating the first processing center, wherein the synchronized stimulation of the first processing center, the visual processing center and the second processing center is effective for teaching the user to perform a version of the event ([0014]; [0021]; e.g. as the user feels a tactile stimulation applied to one or more of his/her fingers, the user moves the corresponding finger to press one or more of the keys of the piano that corresponds to the finger to which the tactile stimulation is applied; and thereby one or more corresponding sound signals are generated in synchronization with (i) the tactile stimulation and also (ii) the hand/finger images being displayed. Moreover, such implementation that synchronizes the tactile, the audio and the visual cues helps the user to effectively play the specific music/song that the user is playing using the piano); 
Regarding claim 3, wherein the video display device comprises at least one of pair of augmented or virtual eyeglasses, a computer monitor, a television, a smart phone display or a personal information device display (FIG 1, label “51”: e.g. the video display device is at least a computer monitor); 
Regarding claim 4, wherein the event comprises controlling at least one of a sports related object, a weapon, a video gaming controller, a remotely controllable system including a space probe, a drone aircraft, an underwater probe, a robot ([0014]; [0021]; [0024]: e.g. the act of playing one or more keys of the piano based on visual prompts—images of one or more hands and/or fingers being displayed—already indicates, at least implicitly, a sports related object or a video gaming controller. Note that the claim does not positively recite a specific sports related object or video gaming controller). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 5 is rejected under 35 U.S.C.103 as being unpatentable over McGregor 2004/0244564 in view of McGregor 2006/0137511 (hereinafter McGregor-2006).
	Regarding claim 5, McGregor teaches the claimed limitations as discussed above per claim 1. 
McGregor further teaches, wherein at least one of the first and the second plurality of sensory cues stimulates a brain processing center for at least one of the five senses of hearing, seeing, smelling, feeling and taste ([0014]; [0021]: e.g. the haptic or tactile cues, which corresponds to the first sensory cue, stimulates a brain processing center for sense of feeling; whereas, the audio signals, which correspond to the second sensory cues, a brain processing center for sense of hearing).
McGregor does not explicitly describe that at least one of the first and the second plurality of sensory cues are remotely determined from corresponding to the event that is performed, the event being remote in at least one of time and location relative to the user.
However, McGregor-2006 discloses a system for training a user; and wherein the training program, which includes instructions or commands for generating haptic/tactile and audio signals, is accessible remotely via the Internet ([0039] lines 7-9). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McGregor in view of McGregor-2006; for example, by incorporating additional option for acquiring one or more training programs from one or more remote sites over the Internet, etc., thereby providing the user with further training options, so that the user would have further opportunities to practice different types of songs (or music) and expand his/her skills.   








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715